ORDER DENYING MOTION TO RECONSIDER ORDER DISMISSING INVOLUNTARY PETITION
JON J. CHINEN, Bankruptcy Judge.
On January 5, 1984, this Court entered an Order Dismissing Involuntary Petition in the instant case, ending sixteen months of involuntary bankruptcy for the alleged debtor, 36 B.R. 265. The Court’s Order contained Findings of Fact drawn from protracted evidentiary hearings, and the Court’s conclusion, based on the evidence, that the claims of only two of the four petitioning creditors were valid, that these aggregated claims did not exceed $5000.00, and the remaining creditors did not meet the standings requirements of § 303(b) or the substantive requirements of § 303(h). *43In reaching this decision, the Court made specific findings of bad faith on the part of petitioning creditors Graff and Arashiro in rejecting the validity of their claims and their standing as petitioning creditors.
On January 16,1984, counsel for petitioner Graff filed a Motion to Reconsider, which was not supported by a memorandum. As the Court prepared to summarily dismiss the Motion to Reconsider for lack of any justification and as such, as a dilatory tactic, a memorandum supporting the Motion to Reconsider was filed herein on February 29, 1984. A Memorandum in Opposition to the Motion to Reconsider was filed herein on March 29, 1984, by counsel for the alleged Debtor. An Affidavit by Larry Graff in Support of the Motion to Reconsider was filed herein on April 18, 1984.
The Court having reviewed the memoran-da submitted and being fully apprised of the record herein finds no grounds given to reconsider the court’s previous findings that the alleged claims of petitioning creditors Graff and Arashiro were not good faith claims and would not be considered under either the procedural or substantive requirements of 11 U.S.C. § 303.
The Motion to Reconsider is hereby denied.